FILED
                            NOT FOR PUBLICATION
                                                                            JAN 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DERVIS YUKSEL,                                   No.   13-70561

              Petitioner,                        Agency No. A079-264-931

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted September 14, 2016
                             San Francisco, California

Before: W. FLETCHER, CHRISTEN, and FRIEDLAND, Circuit Judges.

      Dervis Yuksel, a native and citizen of Turkey, petitions for review of the

Board of Immigration Appeals’ (BIA) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have

jurisdiction under 8 U.S.C. § 1252. We review the agency’s legal determinations


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
de novo, and factual findings for substantial evidence. Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009).

      Yuksel argues that the immigration judge erred by deeming his cousin’s

affidavit irrelevant on the grounds that Yuksel’s testimony about his own activities

and experiences had been found not to be credible. But the BIA did consider the

cousin’s affidavit, along with the other documentary evidence offered by

petitioner, and substantial evidence supports the Board’s conclusion that Yuksel

did not show an individualized risk of persecution or that there is a pattern or

practice of persecution of ethnic Kurds in Turkey. See id. at 1060, 1066. The

evidence does not compel the conclusion that there is systemic persecution of this

ethnic minority in Turkey, see Lolong v. Gonzales, 484 F.3d 1173, 1180–81 (9th

Cir. 2007), or that it is more likely than not that Yuksel will be tortured if he

returns to Turkey, see Wakkary, 558 F.3d at 1067–68 (citing Kamalthas v. INS,

251 F.3d 1279, 1283 (9th Cir. 2001)). Finally, we agree with the BIA that Yuksel

did not establish that he was denied a fair hearing. See Vargas-Hernandez v.

Gonzales, 497 F.3d 919, 925 (9th Cir. 2007).

PETITION DENIED.




                                            2